Dear Mr. Doughty:
Our office is in receipt of your opinion request which has been assigned to me for research and reply.  Your opinion inquired about the correct procedure for abolishing the Hospital Service District in your parish.  Specifically, you asked whether a formal resolution passed by the police jury is sufficient to abolish the West Carroll Parish Service District?
Previous Attorney General Opinion No. 85-79 discussed the authority granted to the police jury with regard to the creation and abolition of hospital service districts.  It first discussed the two provisions through which the Hospital Service Districts are created.  La.R.S. 46:1051
provides that they can be created by the police juries upon their own initiative, and La.R.S. 46:1059 creates them in response to a petition signed by twenty-five or more property owners in a district.
The opinion went further to reference article VI, section 15 of the 1974 Louisiana Constitution, which states as follows:
  The governing authority of a local governmental subdivision shall have general power over any agency heretofore or hereafter created by it, including, without limitation, the power to abolish the agency and require prior approval of any charge or tax levied or bond issued by the agency.
Therefore, this previous opinion concluded that a police jury possesses the authority to terminate a hospital service district formed pursuant to La.R.S. 46:1051, but does not possess such authority where the district was formed as a result of a petition pursuant to La.R.S. 46:1059.
Specifically answering your question, however, there are no statutory provisions that outline the procedure by which a hospital service district is to be abolished.  Therefore, we compare the effect between a resolution and an ordinance.  A resolution is mainly an expression of mind or policy, whereas an ordinance prescribes some permanent rule of conduct.  McQuillin Mun Corp § 15.02 (3rd Ed). In general, all acts done by a municipal corporation in its ministerial capacity for a temporary purpose should be in the form of a resolution, and all actions taken as a legislative measure should be in the form of an ordinance.Id.  It is therefore the conclusion of our office that the abolition of a hospital service district is a permanent action, which should only be achieved through the passage of an ordinance.
I hope this opinion sufficiently answers your opinion request.  If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
Date Released: November 22, 2002